Citation Nr: 0740322	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis. 
 

REPRESENTATION

Veteran represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

On an attachment to the veteran's substantive appeal Form 9 
dated September 2005, the veteran requested a formal hearing 
at the RO.  In a letter dated November 2005, the veteran 
withdrew this request.  


FINDINGS OF FACT

1.  There is no competent medical evidence of active 
tuberculosis.

2.  The veteran's current mild obstructive ventilatory defect 
is unrelated to his service-connected inactive pulmonary 
tuberculosis.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected pulmonary tuberculosis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.14, 
4.2, 4.3, 4.10, 4.97, Diagnostic Code 6731 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Moreover, in a September 
2004 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private treatment records, VA treatment 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's inactive pulmonary tuberculosis has been rated 
as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 
6731, since January 1997.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.3.  A 100 percent rating is assigned for 
chronic active pulmonary tuberculosis.  38 C.F.R. § 4.97. 
 
Under Diagnostic Code 6731, residuals of inactive pulmonary 
tuberculosis are to be rated as interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis (Diagnostic Code 
6600).  38 C.F.R. § 4.97. 
 
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the inactive pulmonary tuberculosis more 
closely approximates the criteria for the current 
noncompensable rating.  As will be explained in greater 
detail below, the veteran's tuberculosis is inactive with no 
evidence of acute disease or pleurisy.  Additionally, the 
Board notes the mild obstructive ventilatory defect which the 
veteran suffers from has been linked to very mild 
emphysematous changes related to the veteran's 20 year 
history of smoking by a VA examiner.  In this regard, the 
symptoms of a nonservice-connected disability may not be 
considered in the evaluation of a service-connected 
disability. 38 C.F.R. § 4.14 (2007). 

The veteran submitted a medical report from Dr. C dated 
February 2006.  The report states that the veteran has no 
significant pulmonary complaints such as shortness of breath, 
cough, sputum production, wheezing, postnasal drip, 
orthopnea, peripheral edema, pleuritic type chest pain or 
hemoptysis, and was without any additional frequency of 
respiratory infections.  The examiner indicates he viewed the 
veteran's in-service treatment records and it was unusual 
that any calcification would be apparent by x-ray three 
months after the veteran's exposure to tuberculosis in 
service.  The examiner indicates that the veteran smoked one 
pack of cigarettes a day for 19 years and quit in 1980 based 
on the veteran's self-described history.  The veteran 
complains of occasional night sweats, occasional cough, and 
some minimal exertional shortness of breath.  The examiner 
diagnosed moderate obstructive impairment based on PFTs; FEV 
1 was 80% and his FVC was 82%.  The examiner indicated the 
veteran had never been treated with Isoniazid (an 
antituberculosis medication) and he would not consider 
treating him now.  The examiner additionally discusses the 
possibility of calcification but indicated that the presence 
of calcifications was in doubt since there is no evidence of 
them noted on a CT scan.  The examiner diagnosed obstructive 
lung disease with bronchodilators of asthmatic type.  The 
examiner prescribed albuterol for the veteran's mild 
shortness of breath.

A VA examination report dated July 2005 indicates that the 
veteran was exposed to tuberculosis in 1962 in Germany.  The 
veteran's past medical history was notable for twenty years 
of smoking, which he claimed at that time that he quit in 
1981.  The veteran's last pulmonary function test was 
conducted at the VA in September 2004 with results of FEV-
1/FVC ratio of 70%.  The veteran denied ever having active 
tuberculosis.  The veteran complained of shortness of breath 
upon exertion, dry cough and denied any hemoptysis.  The 
veteran's lungs were clear to auscultation bilaterally.  A 
computed axial tomography scan of the veteran's thorax 
performed in April 2003 revealed a posterior suprahilar mass 
on the right side without change; small mediastinal lymph 
nodes, and a large node in the subcarinal region.  A chest x-
ray in November 2004 indicated a right suprahilar non-early 
density which appeared stable and benign.  Pulmonary function 
test (results noted above) conducted in September 2004 
indicated a mild obstructive ventilatory defect.  The 
examiner diagnosed pulmonary tuberculosis and mild 
obstructive ventilatory defect.  The examiner discussed the 
veteran's history of tuberculosis exposure, consistent with 
chest x-rays that showed some right lung abnormalities.  The 
examiner goes on to state that the mild obstructive 
ventilatory defect is not related to the veteran's inactive 
pulmonary tuberculosis and that it was more likely related to 
very mild emphysematous changes related to past tobacco use.  

The Board notes that the VA examiner based his opinion on the 
veteran's verbal history of his past smoking.  The veteran 
currently contends that he stopped smoking in 1980 or 1981 
after approximately 20 years of tobacco abuse.  However, 
contemporaneous records are contrary to the veteran's current 
contentions and indicate an additional twelve years of 
smoking at minimum.  A statement handwritten and signed by 
the veteran and sent to the RO dated April 1998 states that 
the veteran quit smoking in 1989.  A private medical record 
dated January 1993 says that the veteran is still doing some 
smoking.  The physician additionally lists the veteran's 
current medical problems; number one is tobacco abuse with 
possible mild COPD.  Therefore, the VA examiner's opinion 
that the veteran's mild obstructive ventilatory defect is 
related to past smoking is supported by contemporaneous 
records indicating that the veteran smoked many more years 
and quit much more recently than the veteran is currently 
indicating.

Inasmuch as the veteran's complaints of shortness of breath 
after exertion and dry cough are not due to his service-
connected inactive pulmonary tuberculosis, he 
does not satisfy the criteria necessary for a compensable 
rating under Diagnostic Code 6731 at any time during the 
course of the appeal.  See Hart v. Mansfield,
--- Vet. App. ----, No. 05-2424 (Nov. 19, 2007). 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


